Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,226,590 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are strictly narrower than the instant claims.
Additionally, claims 21-25 
17/509,810 Claim 1:
US 11,226,590 Claim 1:
A holographic display comprising:
A holographic display comprising:
a backlight portion configured to emit light for displaying an image recorded with a hologram;
a backlight portion configured to emit light for displaying an image recorded with a hologram;
a deflector configured to control a direction at which the image is displayed;
a deflector configured to control a direction at which the image is displayed;
a lens portion configured to control a location where the image is formed to match a location that satisfies a diffraction condition; and
a diffractive lens portion configured to control a focal depth where the image is formed to match a focal depth from among a plurality of focal depths that satisfy a diffraction condition of the diffractive lens portion; and
a panel portion configured to display an interference pattern with respect to an
overlapped hologram, the interference pattern comprising a first interference pattern
corresponding to the image recorded with the hologram and a second interference pattern corresponding to a z-scan hologram image that adjusts in real time a focal depth of the image recorded with the hologram.
a panel portion configured to display an interference pattern with respect to an overlapped hologram, the interference pattern comprising a first interference pattern corresponding to the image recorded with the hologram and a second interference pattern corresponding to a z-scan hologram image that adjusts a focal depth of the image recorded with the hologram 

to a position between a first focal depth that satisfies the diffraction condition of the diffractive lens portion and a second focal depth that satisfies the diffraction condition of the diffractive lens portion, wherein the position between the first focal depth and the second focal depth has a third focal depth that does not satisfy the diffraction condition of the diffractive lens portion, wherein the diffractive lens portion comprises a variable focus lens having a refractive index which is electrically controlled, and

wherein the variable focus lens comprises a single Fresnel lens having a single focal length and a liquid crystal layer covering a light emission surface of the Fresnel lens.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takiguchi, US 2010/0079832 A1.

Regarding claim 21, Takiguchi discloses: a panel unit of a display configured to display an interference pattern with respect to an overlapped hologram, wherein the interference pattern includes a first interference pattern corresponding to an image recorded with a hologram and a second interference pattern corresponding to a z-scan hologram image that adjusts in real time a focal depth of the image recorded with the hologram.
	Takiguchi discloses that a spatial light modulator 20 overlaps a focusing hologram with a basic hologram containing an image to be laser marked onto an object, e.g. figure 1.  The focusing hologram is a z-scan hologram that serves to allow focusing of the basic hologram pattern at different depths based on the distance to the processing target [0063].  Takiguchi discloses: “it is preferable that the control unit 22 control the focal length of the focusing hologram (z-scan) that overlaps the basic hologram (image recorded) and the imaging position of the imaging optical system so as to be associated with each other. 

	Regarding claim 25, Takiguchi discloses: a holographic display comprising the panel unit of claim 21 (See [0044], “liquid crystal display” may be used as transmissive spatial light modulator 20.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Khan, US 2015/0205259 A1, in view of Takiguchi, US 2010/0079832 A1.  

Regarding claim 1, Khan discloses: a holographic display comprising (Abstract.):
a backlight portion configured to emit light for displaying an image recorded with a hologram ([0038] discloses with respect to figure 5 a light source 37.);
a deflector configured to control a direction at which the image is displayed (Projector 11 in figure 5.);
a lens portion configured to control a location where the image is formed to match a location that satisfies a diffraction condition (Diffractive optical element 15, as disclosed in [0028], is a Fresnel Phase Plate.); and
Khan does not disclose explicitly:
a panel portion configured to display an interference pattern with respect to an overlapped hologram, the interference pattern comprising a first interference pattern corresponding to the image recorded with the hologram and a second interference pattern corresponding to a z-scan hologram image that adjusts in real time a focal depth of the image recorded with the hologram.
	However Takiguchi discloses that a spatial light modulator 20 overlaps a focusing hologram with a basic hologram containing an image to be laser marked onto an object, e.g. figure 1.  The focusing hologram is a z-scan hologram that serves to allow focusing of the basic hologram pattern at different depths based on the distance to the processing target [0063].  Takiguchi discloses: “it is preferable that the control unit 22 control the focal length of the focusing hologram (z-scan) that overlaps the basic hologram (image recorded) and the imaging position of the imaging optical system so as to be associated with each other. 
a panel portion configured to display an interference pattern with respect to an overlapped hologram, the interference pattern comprising a first interference pattern corresponding to the image recorded with the hologram and a second interference pattern corresponding to a z-scan hologram image that adjusts in real time a focal depth of the image recorded with the hologram
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to utilize a combined hologram consisting of a basic, image hologram, and a z-scan hologram overlapped with one another, as disclosed in Takiguchi, because such an overlapped hologram allows focusing of the image at a variable depth according to an object distance.  Takiguchi uses this focusing feature to present the hologram on a surface for laser marking in a way that is focused enough for image processors to recognize the surface for marking; using it in a volumetric display having a Fresnel lens, such as disclosed in Khan, would allow the system to continuously adjust the focal depth, between focal lengths not achievable with the Fresnel lens, by focusing the hologram at different apparent depths as needed (Takiguchi [0063]).

Regarding claim 2, the combination of Khan in view of Takiguchi discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Takiguchi, further discloses: the holographic display of claim 1, further comprising a hologram supply portion configured to supply a control signal to the panel portion so that the panel portion displays the interference pattern (As disclosed in [0043], spatial light modulator 20 is controlled to output phase-modulated holograms that overlap a basic hologram with a z-scan hologram, per [0049]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khan, in view of Takiguchi, in further view of Kim, US 2015/0205259 A1.  

	Regarding claim 3, the combination of Khan in view of Takiguchi discloses the limitations of claim 1, upon which depends claim 3.  This combination does not disclose: the holographic display of claim 1, wherein the deflector comprises:
a first deflector configured to deflect the image in a horizontal direction; and
a second deflector configured to deflect the image in a vertical direction
However Kim discloses:
a first deflector configured to deflect the image in a horizontal direction ([0023] discloses arranging a light source array in an arc shape with respect to the horizontal direction.); and
a second deflector configured to deflect the image in a vertical direction ([0023] discloses arranging a light source array in an arc shape with respect to the vertical direction.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the horizontal and vertical deflectors disclosed in Kim into the volumetric display apparatus of Khan, in view of Takiguchi, in order to extend the ability of the volumetric display to function at off-axis viewing locations, (Kim [0057]-[0058], figure 5.) 


Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khan, in view of Takiguchi, in further view of Gelman, US 2019/0155033 A1.

Regarding claim 4, the combination of Khan in view of Takiguichi discloses the limitations of claim 4, upon which depends claim 1.  This combination does not disclose explicitly: 
the holographic display of claim 1, wherein the deflector comprises a mono-deflector configured to deflect the image in a vertical direction and a horizontal direction
However, Gelman discloses this limitation in an analogous prior art.
the holographic display of claim 1, wherein the deflector comprises a mono-deflector configured to deflect the image in a vertical direction and a horizontal direction (“controllable beam deflector” as disclosed in [0103]).
	It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing to use a mono deflector for horizontal and vertical deflection of the holographic image in the combination of Khan in view of Takiguchi, as suggested in Gelman, because these elements were part of a finite number of known solutions for achieving holographic projection image control, and it would have been obvious to try one among them with predictable results and a reasonable expectation of success (Gelman [0103]).


Regarding claim 11, the combination of Khan in view of Takiguchi discloses the limitations of claim 1, upon which depends claim 11. This combination, specifically Gelman, further discloses:  the holographic display of claim 1, wherein the deflector is provided in one of a first location between the backlight portion and the panel portion, a second location behind the backlight portion, and a third location between the panel portion and a person viewing the 3D image (Figure 13a shows distributed Bragg reflector 1306 between illumination portion and focusing element 1308.).
	It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to dispose the deflector disclosed in Khan between a backlight portion and a spatial light modulator, as suggested in Gelman, because this location allows the deflector to block on-axis reflecting light from a face of SLM 1302, while passing light for a holographic image 1310 (Gelman [0780].)


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Khan, in view of Takiguchi, in further view of Tsuboi, US 2008/0007511 A1.

	Regarding claim 5, the combination of Khan in view of Takiguchi discloses the limitations of claim 1, upon which depends claim 5.  This combination does not disclose: the holographic display of claim 1, wherein the lens portion comprises a variable focus lens having a refractive index which is electrically controlled.
	However Tsuboi discloses in an analogous prior art using a lens with an electrically controllable refractive index ([0053])
	It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to modify the combination of Khan in view of Takiguchi by incorporating therein a variable focus lens having an electrically controllable refractive index, as disclosed in Tsuboi, in order to electronically control light output from the illumination source (Tsuboi [0053]).

Regarding claim 6, the combination of Khan in view of Takiguchi in view of Tsuboi discloses the limitations of claim 5, upon which depends claim 6.  This combination, specifically Takiguchi further discloses: the holographic display of claim 5, further comprising a non-variable focus lens provided adjacent to the variable focus lens on an optical path (Lenses 31 and 32 adjacent to one another, lens 32 being a focusing lens.).

	Regarding claim 7, the combination of Khan in view of Takaguchi in view of Tsuboi discloses the limitations of claim 5, upon which depends claim 7.  This combination, specifically Khan, further discloses: the holographic display of claim 5, wherein the variable focus lens comprises a Fresnel lens (See [0064]; ‘converging lens function performed by dispersive diffractive optical elements such as Fresnel phase plate.  Element 55 in figure 5 is one such diffractive optical element (See [0048])) and a liquid crystal layer covering a light emission surface of the Fresnel lens (and is covered by LCD shutter 57 [0045]-[0046]).

Allowable Subject Matter
Claims 8-10, 12-20, and 22-24 are allowed.  The prior art also does not disclose using a spatial light modulator of any kind having a diffractive lens configured to control a focal depth where the image is formed to match a focal depth from among a plurality of focal depths that satisfy a diffraction condition of the diffractive lens portion
None of the prior art discloses an overlapped computer generated hologram, in which a focal depth is controlled by overlapping a first and second interference patterns respectively corresponding a 3D image hologram and a z-scan hologram.  Although the newly found prior art, Khan, discloses adjusting a focal depth of a volumetric display using a diffractive lens ([0060] discloses with respect to figure 8 location of the image plane is varied in synchronism with the forming the series of images so as to construct a volumetric three-dimensional image), Khan does not disclose such features in conjunction with a computer-generated hologram (CGH), per claim 12, or a spatial light modulator, per claims 8 and 9.  Khan in fact discloses in Background paragraphs [0010]-[0011] that a CGH is “at present not feasible for many applications due to prohibitive cost and technical challenges”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425